Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a) operating a computer to retrieve a non-break ball pattern of the plurality of non- break ball patterns; b) operating the computer to facilitate the positioning of balls on a cue sport table in accordance with the non-break ball pattern; c) monitoring the progress of the cue sport player through a run of the balls on the table; d) recording the outcome of step c) in association with the non-break ball pattern; e) repeating steps a) to d) for further non-break ball patterns of the plurality of non- break ball patterns; f) operating the computer to determine odds associated with runs for each non-break ball pattern based on the recorded outcomes, wherein the step of operating the computer to facilitate the positioning of the balls on the cue sport table includes operating a visual indicator device to indicate the location of the balls on the table in order for a human or a machine to place the balls”, (with respect to Claim 14) “a ball position facilitator apparatus responsive to the computer system and arranged to facilitate placement of balls at positions of the said play surface for each of the plurality of non- break ball patterns; wherein the computer system is programmed to associate player outcomes with each of the plurality of non-break ball patterns, wherein the ball position facilitator apparatus comprises a visual indicator device to indicate the location of the balls on the table in order for a human or a machine to place the balls”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Determining play outcome likelihoods in cue sports is well known in the art. For instance, Qiao et al. (2016/0317904) in view of Lundback et al. (2011/0021256) and Greenspan (2006/0063599) teaches determining play outcome likelihoods in cue sports. However, Qiao in view of Lundback and Greenspan is silent on  “a) operating a computer to retrieve a non-break ball pattern of the plurality of non- break ball patterns; b) operating the computer to facilitate the positioning of balls on a cue sport table in accordance with the non-break ball pattern; c) monitoring the progress of the cue sport player through a run of the balls on the table; d) recording the outcome of step c) in association with the non-break ball pattern; e) repeating steps a) to d) for further non-break ball patterns of the plurality of non- break ball patterns; f) operating the computer to determine odds associated with runs for each non-break ball pattern based on the recorded outcomes, wherein the step of operating the computer to facilitate the positioning of the balls on the cue sport table includes operating a visual indicator device to indicate the location of the balls on the table in order for a human or a machine to place the balls”, or “a ball position facilitator apparatus responsive to the computer system and arranged to facilitate placement of balls at positions of the said play surface for each of the plurality of non- break ball patterns; wherein the computer system is programmed to associate player outcomes with each of the plurality of non-break ball patterns, wherein the ball position facilitator apparatus comprises a visual indicator device to indicate the location of the balls on the table in order for a human or a machine to place the balls”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715